Jenkins, P. J.
1. While no devise or legacy passes title to property devised or bequeathed until the assent of the executor is given to the devise or legacy (Civil Code of 1910, § 3895), the assent of the executor may be either expressed or implied from his conduct. Civil Code, § 3896. Such assent perfects the inchoate title of the legatee, and, once given, is generally irrevocable. Citizens Bank of Vidalia v. Citizens & Southern Bank, 160 Ga. 109 (2) (127 S. E. 219).
2. In the instant suit in trover, brought by the executor of the will of a deceased person to recover from a legatee named in the will certain personalty, there was evidence from which the jury might have found that the executor had assented to a legacy provided by the will of the testator and bequeathing the property to the defendant. It was, therefore, error for the trial judge to direct a verdict in favor of the plaintiff.

Judgment reversed.


Stephens and Bell, JJ., concur.